DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference signs are “a pair of terminal banks 22”, “a relay 26”, “a controller 28” as stated in paragraph 37 of Application’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim limitation “Apparatus according…” should be “The apparatus according…” according to antecedent basis requirement.
Regarding claim 3, the claim limitation “Apparatus according…..one of the plurality is a master and is coupled to an external load, the master operating in the stacked configuration and receiving power from the one or more other apparatus of the plurality of the power array…..the one or more other apparatus of the plurality of the power array are slaves, each being connected to one other of the apparatus of the plurality to deliver power thereto and operating in the coupled mode, the one other of the apparatus of the plurality to which said each is connected defining the external load to which the waveform is synchronized.” should be “The apparatus according…..one of the plurality of the apparatus is a master and is coupled to an external load, the master operating in the stacked configuration and receiving power from the one or more other apparatus of the plurality of the apparatus in the power array…..the one or more other apparatus of the plurality of the apparatus in the power array are slaves, each being connected to one other of the apparatus of the plurality of the apparatus to deliver power thereto and operating in the coupled mode, the one other of the apparatus of the plurality of the apparatus to which said each is connected defining the external load to which the waveform is synchronized.” according to antecedent basis requirement.
Regarding claim 4, the claim limitation “Apparatus according…” should be “The apparatus according…” according to antecedent basis requirement.
Regarding claim 5, the claim limitation “Apparatus according…..each apparatus has a unique identifier, has a functionality to permit the entry of a unique identifier, has an ADD SLAVE TO STACK functionality to enable the addition of a slave to a stack and is adapted to permit assembly into a 2 unit power array by following the following steps: operatively connecting the input terminals of an apparatus to be master to the output terminals of an apparatus to be slaved; selecting the ADD SLAVE TO STACK functionality on the apparatus to be master; and entering the unique identifier of the apparatus to be slaved.” should be “The apparatus according…..each apparatus has a unique identifier, has a functionality to permit the entry of the unique identifier, has an ADD SLAVE TO STACK functionality to enable an addition of a slave to a stack and is adapted to permit assembly into a two units power array by 
Regarding claim 6, the claim limitation “Apparatus according…..each apparatus is adapted to permit slaves to be added to a power array by following the following steps: operatively connecting the output terminals of an apparatus to be added as slave to the input terminals of the last slave in the array; selecting the ADD SLAVE TO STACK functionality on the apparatus to be master; and entering the unique identifier of the apparatus to be slaved.” should be “The apparatus according…..each apparatus is adapted to permit slaves to be added to the power array by the power array; selecting the ADD SLAVE TO STACK functionality on the apparatus to be master; and entering the unique identifier of the apparatus to be slaved.” according to antecedent basis requirement.
Regarding claim 7, the claim limitation “Apparatus according…..each apparatus has a functionality to REMOVE SLAVE FROM STACK functionality to enable the removal of a slave to a stack and is adapted to permit slaves to be removed from a power array by following the following steps: selecting the REMOVE SLAVE FROM STACK FUNCTIONALITY on the Master; and disconnecting the output terminals of the last slave in the array.” should be “The apparatus according…..each apparatus has a functionality to REMOVE SLAVE FROM STACK functionality to enable removal of a slave from a stack and is adapted to permit slaves to be removed from the power array by master; and disconnecting the power array.” according to antecedent basis requirement and to clarify the claim.
Regarding claim 8, the claim limitation “Apparatus according….in respect of a Master in an array…...any slave in an array.” should be “The apparatus according….. in respect of a master in the power array …...any slave in the power array.” according to antecedent basis requirement and to clarify the claim.
Regarding claim 9, the claim limitation “Apparatus according…..in respect of a Master when the additional of a further apparatus to the array would result in the combined load capacities of the apparatus in the array exceeding the predetermined amperage rating.” should be “The apparatus according…..in respect of a master when an additional of a further apparatus to the power array would result in the power array exceeding the predetermined amperage rating.” according to antecedent basis requirement.
Regarding claim 10, the claim limitation “Apparatus according…… one of the plurality of the charging array is coupled to an external AC power supply; the others of the plurality of the charging array receive AC power from the one” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). “Apparatus” should be “The apparatus”; 
(ii). there is insufficient antecedent basis for the claim limitation “the plurality of the charging array”; and 
(iii). there is no period at the end and the Examiner is not sure what is meant for the underlined portion of the claim limitation “one of the plurality of the charging array is coupled to an external AC power supply; the others of the plurality of the charging array receive AC power from the one”, the claim is appeared to be incomplete and unable to understand. The Examiner would like to respectfully request Applicant to clearly define the Applicant’s invention. 
Regarding claim 11, the claim limitation “…apparatus according…” should be “…the apparatus according…” according to antecedent basis requirement.
Regarding claim 12, the claim limitation “A system according…” should be “The system according…” according to antecedent basis requirement.

Note: Due to numerous issues as stated above, the Examiner would like to respectfully request Applicant to double check all the issues stated above and all other possible issues. 

Allowable Subject Matter
5.	Claim 1 is allowed.
6.	Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849